DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are currently pending.

Election/Restrictions
3.	Applicant’s election without traverse of vegetation waters for the species in the reply filed on November 30, 2021 is acknowledged.
	In view of the prior art, the election of species requirement is withdrawn.  However, please note that the requirement may be reinstated if claim amendments lead to a separate status in the art for the species.

Specification
4.	The disclosure is objected to because of the following informalities: “3,4-DHPA-EDA” should be accompanied by the full name for the compound at least at the first recitation of the abbreviation.  Currently the full name is only found in the abstract.  The full name should be incorporated into the body of the specification.  
Appropriate correction is required.


Claim Objections
5.	Claim 1 is objected to because of the following informalities:  “3,4-DHPA-EDA” should be accompanied by the full name for the compound at least at the first recitation of the abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because the metes and bounds of a subject “in need” of protection of or regeneration of a body tissue not clearly defined. Claims 1-7 and 9-19 do not limit the potential cause of damage to a body tissue. The potential causes of damage to body tissue are numerous and include infection, disease, injury, etc.  Thus, claims 1-7 and 9-19 appear to read on treating all potential subjects because arguably every subject is “in need” of protection of against infection, disease, and injury.  Claim 8 states that the tissue treated is a wound, sore, ulcer, burn, graze, or abrasion. All subjects are potentially “in need” of protection against injuries to the body.  In addition, it is unclear how the claimed composition is able to provide “protection” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo Franco (US 2016/0256507) with “Mucositis” article (https://oralcancerfoundation.org/complications/mucositis/) providing definitions.
	Lo Franco teaches a method for treating mucositis and mouth lesions (sores) by administering a concentrate of vegetation waters or olive pomace which comprises hydroxytyrosol and 3,4-DHPA-EDA (see paragraphs 31, 32 and claims 14 and 20).  Mucositis is damage and sores in the mucosal lining epithelial tissue (see “Mucositis” article).  Lo Franco teaches that the concentrate contains the same concentrations of 3,4-DHPA-EDA and tyrosol claimed by applicant in claims 2, 11, and 12 (see paragraphs 40 and 41).  In addition, the reference teaches that the concentrate contains the same compounds claimed by applicant in claim 3 (see paragraphs 37 and 38).  The reference teaches that the concentrate is obtained by .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,653,742 with “Mucositis” article (https://oralcancerfoundation.org/complications/mucositis/) providing definitions. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘742 are directed to treating mucositis using a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  Mucositis is damage and sores in the mucosal lining epithelial tissue (see “Mucositis” article). In addition, the claims of US ‘742 state that the concentrate contains the same amount of 3,4-DHPA-EDA claimed by applicant and the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  US ‘742 states the composition is made in .  
9.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,226,498 with “Mucositis” article (https://oralcancerfoundation.org/complications/mucositis/) providing definitions. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘498 are directed to treating mucositis using a concentrate from olive pomace or vegetation waters which contain hydroxytyrosol and 3,4-DHPA-EDA.  Mucositis is damage and sores in the mucosal lining epithelial tissue (see “Mucositis” article). In addition, the claims of US ‘498 state that the concentrate contains the same amount of 3,4-DHPA-EDA claimed by applicant and the same compounds claimed by applicant in claim 3.  The claims are also directed to a water, fruit, milk, or grape must based beverage.  US ‘498 claims the composition is made in the same manner claimed by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,796,315; US 2007/0020350.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655